Citation Nr: 0614504	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-24 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for perifollicular 
capitas absenden et suffodiens, current evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from December 1986 to 
January 1987 and from February 1988 to October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Nashville, Tennessee.

The Board refers the veteran's claim of entitlement to a 
temporary total rating for convalescence based on his April 
2002 arthroscopic surgery.

The veteran's skin claim is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by complaints of pain, stiffness and some effusion 
with minimal limitation of function of the knee but no 
evidence of recurrent instability or subluxation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim: Right Knee

While on active duty the veteran suffered several injuries to 
his right knee and service connection for internal 
derangement of the right knew was established by an August 
1999 rating decision.  His right knee disability was rated as 
10 percent disabling where it has since remained.  The 
veteran contends he has pain, stiffness, and some effusion 
that he feels is not properly compensated by his current 
disability rating.  For the following reasons, the Board 
finds that the veteran is not entitled to an increased 
rating.

While the veteran indicated in his November 2000 
correspondence that he is unable to walk, bend or stand due 
to his knee, the objective evidence of record shows that the 
veteran's functional status was only marginally limited by 
his pain and stiffness.  See July 2002 VA examination report.  
The objective evidence of record shows that the veteran had 
range of motion, as limited by pain, well beyond 60 degrees 
of flexion.  See January 2001 VA examination report (flexion 
to 120 degrees with pain and crepitus), March 2002 VA 
treatment record (flexion to 130 degrees), July 2002 VA 
examination report (flexion to 120 degrees with some 
tenderness), December 2003 VA examination report (flexion to 
135 degrees), and June 2003 VA treatment record (full range 
of motion).  He had normal right knee extension.  Id.  The 
evidence is indicative of good muscle strength and tone with 
some atrophy of his quadriceps noted in June 2003.  The June 
2003 VA treatment record indicates that he was placed on a 
reduced running routine and exercise program after a new 
daily running program had resulted in complaints of increased 
knee pain.  

A higher 20 percent disability rating is warranted for knee 
flexion limited to 45 degrees.  38 C.F.R. § 4.71a. Diagnostic 
Code 5260 (2005).  As the veteran's limitation of function of 
the right knee does not approximate the criteria for a higher 
disability rating based on limitation of flexion, the weight 
of the evidence is against an increased evaluation under this 
diagnostic code.  Nor is a higher or separate disability 
rating based on limitation of function based on limitation of 
extension.  See VAOPGCPREC 9-04 (Sept. 17, 2004).  A 10 
percent disability rating is warranted for extension of the 
knee limited to 10 degrees while a 20 percent disability 
rating is warranted for extension limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  As 
indicated, the evidence of record consistently indicates the 
veteran had full extension.  Accordingly, a higher 
(separately or in combination) rating is not warranted based 
on limitation of motion.  

The evidence fails to show any instability or recurrent 
subluxation of the right knee.  Upon examination, the veteran 
had normal Lachman's and drawer tests.  See January 2001 VA 
examination report, March 2002 treatment record, and December 
2003 VA examination report.  As such, a higher disability 
rating is not warranted under Diagnostic Code 5257.  See 
38 C.F.R. § 4.71, Diagnostic Code 5257 (a 10 percent rating 
with slight recurrent subluxation or lateral instability 
while a 20 percent disability rating is assigned for 
recurrent subluxation or lateral instability of the knee that 
is moderate).  Moreover, as the medical evidence of record 
fails to reveal the veteran has arthritis of his right knee, 
a separate disability rating is also not for consideration.  
See December 2003 VA radiology report.  

Higher disability ratings under additional alternative 
diagnostic codes available to evaluate knee disabilities have 
also been considered.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5262 (2005); but see 38 C.F.R. § 4.14 (2005).  
The evidence of record, however, does not reflect the veteran 
has ankylosis of his right knee or impairment of the tibia 
and fibula resulting in nonunion with loose motion such that 
application of Diagnostic Code 5256 or 5262 would be proper.

In short, the weight of the evidence is against a higher 
disability rating for the veteran's right knee based on 
limitation of function or instability.  As neither separate 
nor higher disability ratings are warranted under alternative 
diagnostic codes, the Board must conclude that the weight of 
the evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for his right knee disability.  
See Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).  

Furthermore, the Board has no reason to doubt that the 
veteran's service-connected right knee disability limits his 
efficiency in certain tasks.  In fact, the veteran has 
indicated in correspondence that his knee disability 
interferes with his employment and the evidence shows he had 
to reduce his daily running regime due to complaints of 
increased pain.  However, the evidence of record is not 
indicative of an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2005).

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran filed his claim prior to the enactment of current 
law addressing the duty to notify and assist.  However, prior 
to initial adjudication of his claim, he was notified by 
letter in June 2002 of the new duties.  The letter informed 
him of the evidence necessary substantiate his increased 
rating claim , the evidence he was expected to provide, the 
evidence VA would seek, and requested to send information 
describing additional evidence or the evidence itself to VA.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  It is clear from the veteran's active 
role in the adjudication of his claim and by his evidentiary 
arguments that he understood the evidence needed to 
substantiate his claims and his and VA's roles in the claims 
process.  Under these circumstances, the Board is satisfied 
that any issue as to the timing of the notice was harmless.  

While the veteran was provided with the type of information 
and evidence needed to substantiate his claims, he was not 
provided with notice of any effective date criteria.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Despite 
inadequate notice provided to the veteran on this latter 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
weight of the evidence is against the veteran's increased 
rating claim, any question as to any appropriate effective 
date to be assigned is rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claims and the resulting reports, as well 
as VA and private medical evidence, have been associated with 
the claims file.  While the veteran's representative has 
argued that an additional examination should be afforded to 
the veteran, there is no indication that the examinations 
have not been fully informed, despite the lack of a claims 
file available to the examiner for review.  The examination 
reports show that the veteran clearly reported his clinically 
history and complaints (as are indicated by the few treatment 
records pertinent to his knee claim) to the examiners.  
Therefore, a remand for a current VA examination would serve 
no useful purpose and would only impose unnecessary burdens 
on VA and the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 
116 (1994).  As the veteran has not identified evidence or 
authorized VA to obtain any additional evidence pertinent to 
this claim, no further assistance to the veteran regarding 
development of evidence is required.


ORDER

An increased rating for internal derangement of the right 
knee is denied.




REMAND

As for the veteran's skin disability claim, the description 
of the area affected in the available record is confusing and 
the photographs provided are so close-up that it is difficult 
to place the area at issue in context.  Since an increased 
rating is available depending upon the percent of exposed 
areas affected, a more precise description of the area 
affected is needed.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination.  After reviewing the 
evidence of record and examining the 
veteran, the examiner should determine 
the current nature and extent of the 
veteran's service-connected 
perifollicular capitas absenden et 
suffodiens, to include what percentage of 
the veteran's entire scalp/exposed area 
is involved.  The claims folder should be 
made available to the examiner for 
review.

2.  Readjudicate the veteran's increased 
rating claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since November 2004.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


